DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed by applicant on 12/08/2020. This action is made FINAL.

Claim Rejections - 35 USC § 112
Claim rejections under 112(a) have been withdrawn in response to the amendments submitted by applicant on 12/08/2020.

Response to Arguments
Applicant's arguments filed 12/08/2020 have been fully considered but they are not persuasive.

Inventive Concept:
For purposes of elaboration and discussion, figure 5, and paragraphs 51-58 of the currently pending application are referenced herein. Figure 5 shows electrodes that are grouped together (110B, 200B, 300B). The applicant refers to this as electrodes comprising sub-electrodes, however, for purpose of examination, this is read as a plurality of electrodes grouped together. The inventive concept also seems to incorporate a direction (or orientation) of different electrode groups, as well as a 

Response to Arguments:
The applicant argues that “In the present application, the sub-electrode includes an electrode unit array, and the electrode unit array includes at least two columns of electrode units. However, Hua does not describe or suggest the specific structure of electrode 211 or electrode 311. See arguments submitted by applicant on 12/08/2020; page 8.
However, considering figures 3a and 3b together, the Hua reference shows multiple electrode groups N1, N2, N3, etc. Also N1-N4 groups form a line and N5-N8 form another line. See figure 3b of Hua. The grouping of electrode groups N1-N8 reads on the limitations of “an electrode layer disposed on the substrate, wherein the electrode layer comprises at least two electrodes, and wherein each of the electrodes comprises at least one sub-electrode having an electrode unit array;” and “the electrode unit array comprising at least two columns of electrode units.”
The applicant argues that “Guo merely discloses the first-class electrode 11. No other components are disclosed in Guo that can be alleged to correspond to the electrode layer, the electrode, or the sub- electrode as described in the present application. Rather, the only component described in Guo is the first-class electrode 11 which cannot be fairly characterized as corresponding to the electrode unit described in present application.” See arguments submitted by applicant on 12/08/2020; page 9.

Finally, it is noted the structure of the electrodes being connected in parallel via connection component 2a (see figures 1 and 2 of the specification) is different than the prior art. However, the concept shown in figures 1 and 2 cannot be conveyed in the claims by the use of only the word “parallel.” Therefore, normal parallel connections as a person of ordinary skill in the art would understand is used herein in view of the Guo reference.

Possible Allowable Subject Matter:
The combination of elements from claims 1-4 in addition to clarifying “the connection component” and “the repeating component” seem to yield allowable subject matter. Using figures 1C and 5 as a guide, the inventive concept seems to be placing electrode groups separated by “repeating units” and using connection components 2a in order to connect columns together. 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al (CN 102855043) in view of Guo et al (Publication number: US 2014/0168536).

Consider Claim 1, Hua et al shows a touch substrate comprising:
(a) A substrate (see figure 3a).
(b) An electrode layer disposed on the substrate, wherein the electrode layer comprises at least two electrodes, and wherein each of the electrodes comprises at least one sub-electrode having an electrode unit array (see figure 3a; paragraphs 27-36); (Figure 3a shows a single conductive layer multi point identification capacitive screen. The layer comprises a plurality of electrode group 1, edge electrode group 2, and intermediate electrode group 3. Between the electrode 211 of the adjacent edge block electrode group 21 and the electrode 311 of the middle block electrode group 31, and the electrode 311 of the adjacent middle block electrode group in a complementary arrangement). 
(c) The electrode unit array comprising at least two columns of electrode units, wherein any two columns in the electrode unit array do not intersect with each other (see figure 3a; paragraphs 27-36); (electrodes 211 of edge block electrode groups 21 and electrodes 311 of middle block electrode groups 311 adjacent to each other are in a complementary arrangement).
However, Hua et al do not specifically show that each column in the electrode unit array comprises at least two electrode units connected in series, and any two adjacent columns in the electrode unit array are connected in parallel through a connection component.
In related art, Guo shows that each column in the electrode unit array comprises at least two electrode units connected in series, and any two adjacent columns in the electrode unit array are connected in parallel through a connection component (see figures 1 and 2; paragraphs 34, 37, and 38); (The first-class electrodes 11 are electrically connected to be the first electrode chains in serial in groups by virtue of the first connecting conductors 31, at least two respective center lines of which are parallel to each other. Centre lines of the said first electrode chains 10 are lines connecting centroids of respective first electrodes 11 consisting the first electrode chains 10).
Therefore, it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Guo into the teaching of Hua in order to realize authentic multi point touch (See Guo et al; paragraphs 4 and 6).

Consider Claim 2, Guo et al show that the electrode units of each column in the electrode unit array form a curved shape (see figures 3 and 4; paragraphs 43 and 44).

Consider Claim 3, Guo et al show that the curved shape comprises one of a curved shape formed by straight lines [[or]] and a curved shape formed by a curved line (see figures 3 and 4; paragraphs 43 and 44).

Consider Claim 4, Hua et al show that the at least two electrodes are arranged in a longitudinal direction, and wherein adjacent ones of the at least two electrodes have complementary shapes (see figure 3a; paragraphs 27-36); (electrodes 211 of edge block electrode groups 21 and electrodes 311 of middle block electrode groups 311 adjacent to each other are in a complementary arrangement).

Consider Claim 5, Hua et al show that the sub-electrode has one of a triangular and diamond shape (see paragraphs 32-40); (The complementary arrangement means that the adjacent electrode ends are complementary, so as to achieve the full positioning of the contact surface, and the coordinates of the touch point are accurately calculated. That is to say, the triangular and rhombic complementary arrangement forms. It can also be a triangular and triangular electrode complementary arrangement).

(see paragraphs 32-40); (The complementary arrangement means that the adjacent electrode ends are complementary, so as to achieve the full positioning of the contact surface, and the coordinates of the touch point are accurately calculated. That is to say, the triangular and rhombic complementary arrangement forms. It can also be a triangular and triangular electrode complementary arrangement).

Consider Claim 7, Guo et al show that the at least two electrodes comprise a first electrode, a second electrode, and a third electrode that are sequentially disposed in a longitudinal direction and are spaced apart from one another, and wherein, the first electrode comprises at least one first sub-electrode having the first shape; the second electrode comprises at least one second sub-electrode having the second shape; and (see paragraphs 41 and 43); (Planar borders between the said sub-electrode 211 and the connecting electrode 212 are electrically connected by virtue of the adjacent planar borders, thus, the said second electrodes 21 are of planar shape with at least one groove; border shape of the electrode accommodating areas 111 for the first-class electrodes 11 corresponding to the said second-class electrodes 21 are matched with the planar border shape of the second-class electrodes 21, thus, border of the said electrode accommodating area 111 is of zigzag shape).

Consider Claim 8, Guo et al show that the at least two electrodes further comprise at least one repeating unit disposed between the first electrode and the second electrode, wherein the repeating unit comprises at least one first repeating unit portion and at least one second repeating unit portion, wherein the first repeating unit portion has the second shape; shape, and wherein the second repeating unit portion has the third shape (see paragraphs 41 and 43); (Planar borders between the said sub-electrode 211 and the connecting electrode 212 are electrically connected by virtue of the adjacent planar borders, thus, the said second electrodes 21 are of planar shape with at least one groove; border shape of the electrode accommodating areas 111 for the first-class electrodes 11 corresponding to the said second-class electrodes 21 are matched with the planar border shape of the second-class electrodes 21, thus, border of the said electrode accommodating area 111 is of zigzag shape).

(see paragraphs 41 and 43); (Planar borders between the said sub-electrode 211 and the connecting electrode 212 are electrically connected by virtue of the adjacent planar borders, thus, the said second electrodes 21 are of planar shape with at least one groove; border shape of the electrode accommodating areas 111 for the first-class electrodes 11 corresponding to the said second-class electrodes 21 are matched with the planar border shape of the second-class electrodes 21, thus, border of the said electrode accommodating area 111 is of zigzag shape).

Consider Claim 10, Guo shows that the at least two electrodes comprise a first electrode and a fourth electrode that are sequentially disposed in the longitudinal direction and are spaced apart from each other, and wherein the first electrode comprises at least one first sub-electrode having the first shape; shape, and wherein the fourth electrode comprises at least one fourth sub-electrode having the fourth shape  (see paragraphs 41 and 43); (Planar borders between the said sub-electrode 211 and the connecting electrode 212 are electrically connected by virtue of the adjacent planar borders, thus, the said second electrodes 21 are of planar shape with at least one groove; border shape of the electrode accommodating areas 111 for the first-class electrodes 11 corresponding to the said second-class electrodes 21 are matched with the planar border shape of the second-class electrodes 21, thus, border of the said electrode accommodating area 111 is of zigzag shape).

Consider Claim 11, Guo et al show that the at least two electrodes further comprise at least one repeating unit disposed between the first electrode and the fourth electrode, wherein the repeating unit comprises at least one first repeating unit portion and at least one second repeating unit portion, and wherein; wherein the first repeating unit portion has the second shape; shape, and wherein the second repeating unit portion has the third shape (see paragraphs 41 and 43); (Planar borders between the said sub-electrode 211 and the connecting electrode 212 are electrically connected by virtue of the adjacent planar borders, thus, the said second electrodes 21 are of planar shape with at least one groove; border shape of the electrode accommodating areas 111 for the first-class electrodes 11 corresponding to the said second-class electrodes 21 are matched with the planar border shape of the second-class electrodes 21, thus, border of the said electrode accommodating area 111 is of zigzag shape).

Consider Claim 12, Guo et al show that the first electrode comprises a plurality of the first sub-electrodes disposed in the lateral direction; the fourth electrode comprises a plurality of the fourth sub-electrodes disposed in the lateral direction; and the repeating (see paragraphs 41 and 43); (Planar borders between the said sub-electrode 211 and the connecting electrode 212 are electrically connected by virtue of the adjacent planar borders, thus, the said second electrodes 21 are of planar shape with at least one groove; border shape of the electrode accommodating areas 111 for the first-class electrodes 11 corresponding to the said second-class electrodes 21 are matched with the planar border shape of the second-class electrodes 21, thus, border of the said electrode accommodating area 111 is of zigzag shape).

Consider Claim 14, Hua et al show an acute angle in each of the interior angles of the triangle and the diamond of the sub-electrode ranges from about 5° to 45° (see figure 3a).

Consider Claims 15-20, Hua et al show that the display panel comprises a touch substrate, and that the display device comprises a display panel (see page3; paragraphs 1-10).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/08/2021